Title: [October 1758]
From: 
To: 



      
       A Letter to William Crawford Telling “How I Live,” October 1758.
       
      
      
      
       To William Crawford
       How it is with you I know not, but if I am rightly informed, I am yet alive and not dead. And to prove it to you, I will tell you how I live. I sleep, 12 or 13 Hours, Smoke 10 or 12 Pipes, read 5 or 6 Pages, think of 19 or 20 Ideas, and eat 3 or 4 Meals, every 24 Hours. I have either mounted above or sunk below, I have not Penetration enough to say which, all Thoughts of Fame, Fortune, or even Matrimony. You must not conclude from all this, that I am in the Vapours. Far otherwise. I never was in much better Health, or higher Spirits in my Life. Both my mind and Body are in a very easy situation, tortured with no Pain, disturbed by no Anxiety, and transported with no Pleasure. The strongest Desire I have left, is that of seeing my friends at Worcester, But when or how that desire will be gratified, I know not. and the only Passion I have left, is Envy of the Pleasure You enjoy in living so near B.G.—Remind the Dr. and his Lady of my sincere friendship, Mr. Putnam and his Lady,Col. Gardiner and his Lady of the same and Betsy Green, of the sighs, Wishes, Hart Ach, Hopes, Fears, that in spight of the vain Boast of stoical Tranquility, above expressed, continually attend the Remembrance of her.
       Pray let me know e’er long within this 12 months, whether you live, as I am at this present Writing, and whether you remember me, or not. Oh Lethe, either Spare my friends, or drown me and my friends together, for I will not bear to entertain a fruitless Remembrance of them, after they have quite forgotten me.—Adieu, write to me, as soon as you can.
       
        J.A.
       
      
      
       Contemptu Famae, contemni Virtutem. A Contempt of Fame generally begets or accompanies a Contempt of Virtue.—Iago makes the Reflection, that Fame is but breath, but vibrated Air, an empty sound. And I believe Persons of his Character, are most inclined to feel and express such an Indifference about fame.
       Crooked Richard says all men alike to some loved Vice incline, Great men choose greater sins—Ambitions mine! Some such Reflections and Excuses, I suppose, the worst men always make to justify, or palliate to them selves and others, their own worst Actions. Making such a Reflection is throwing Conscience a bone to pick.
       Iago. Reputation is an idle and false Imposition, oft got without Merit and lost without deserving.
      
      
      
       
        
   
   No clue as to the date of this letter is furnished by its position among the entries relating to the case of Field v. Lambert, because the order in which those entries were written is very uncertain. However, the general tone of the letter, with its many references to Worcester friends, suggests that it was written reasonably soon after JA had moved from Worcester to Braintree early in Oct. 1758 and before the second letter to Crawford, p. 99, below.


       
       
        
   
   William Crawford (1730–1776), College of New Jersey 1755, A.M. Harvard 1761, preached in Worcester and vicinity in the summer of 1756, kept school there in 1758 (see note 4, below), and served as chaplain and surgeon in Wolfe’s campaign against Quebec in the following year. Thereafter he practiced medicine in Worcester but finally settled at Fort Pownall on the Penobscot in Maine as chaplain, surgeon, and schoolmaster. (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:10, 33, 37, 43–44; Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 13:561–563.)


       
       
        
   
   These initials are helpfully filled out by JA below. “Betsy” was probably Elizabeth (b. 1736), daughter of Col. Thomas and Elizabeth (Church) Greene, of Bristol, R.I., whose family JA had visited in 1757 when he carried dispatches during the siege of Fort William Henry. This Betsy Greene was a sister of Hannah (Greene) Chandler (1734–1765), wife of Col. Gardiner Chandler of Worcester, mentioned immediately below. See JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:268, and references in note 6, below.


       
       
        
   
   Presumably Dr. Nahum Willard (1722–1792) and his wife, the former Elizabeth Townsend, of Bolton. JA boarded with the Willards at the cost of the town when he first kept the school in Worcester (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:9; 3:263–264). In 1758, probably at the time this letter was written, Crawford “taught the village school, and boarded at Dr. Willard’s, 47½ weeks at 6 shillings a week’” (D. Hamilton Hurd, History of Worcester County, Massachusetts, Phila., 1889, 2:1554–1555).


       
       
        
   
   James Putnam (1726–1789), Harvard 1746, married Elizabeth Chandler, of Worcester, in 1754. Putnam had settled in Worcester in 1749 and “for twenty years ... had no trained competitor in the practice of law.” It was under Putnam’s tutelage that JA read law from 1756 to 1758. Even though he was later called “the best lawyer of North America” by Joseph Willard, JA had reservations about Putnam’s abilities. See Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 12:57–64; JA, Diary and Autobiography,Diary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols.1:5 and passim; 3:264–272; William Lincoln, History of Worcester, Massachusetts, Worcester, 1837, p. 227–228.


       
       
        
   
   MS apparently reads: “C Gadr. and his Lady.” Without much question JA is referring to Col. Gardiner Chandler (1723–1782) and his wife, the former Hannah Greene. Chandler was selectman and treasurer of Worcester and JA’s closest friend among the numerous and influential Chandler clan in that town. A sister of the Colonel’s wife was Betsy Greene, mentioned above and identified in note 3. See JA, Diary and Autobiography,Diary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols.1:2 and passim; George Chandler, The Chandler Family ..., Boston, 1872, p. 140, 259–263; George S. Greene and Louise B. Clarke, The Greenes of Rhode Island ..., New York, 1903, p. 144–145, 241.


       
       
        
   
   Source not identified.


       
       
        
   
   The source of this couplet has not been found. It is not in any of Shakespeare’s historical plays nor in Colley Cibber’s adaptation of Shakespeare’s Richard III (1700), although JA’s Literary Commonplace Book (M/JA/8, Adams Papers) contains a passage from the Cibber version.


       
      
     